ALD-334                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 14-1456
                                     ____________

                          MARCO MIGUEL ROBERTSON,
                                             Appellant

                                           v.

                             WARDEN J.E. THOMAS
                       __________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civ. No. 3-13-cv-02551)
                           District Judge: A. Richard Caputo
                      __________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 14, 2014

         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: October 8, 2014)
                                    ____________

                                       OPINION
                                     ____________


PER CURIAM

      Appellant Marco Miguel Robertson appeals from an order of the District Court

dismissing his habeas corpus petition, 28 U.S.C. § 2241, without prejudice. For the

reasons that follow, we will summarily affirm.
       Robertson, an inmate housed in the Special Management Unit of the United States

Penitentiary, Lewisburg, filed a petition for writ of habeas corpus in the United States

District Court for the Middle District of Pennsylvania, alleging that he suffers from

numerous physicals symptoms as a result of an undiagnosed and untreated physical

trauma caused by a cellmate. Robertson alleged that, in addition to a failure to treat his

symptoms, prison staff improperly use ambulatory restraints on him, falsify documents

relating to him, verbally harass him; and twice they attempted to murder him. Robertson

sought a transfer to a medical or psychiatric facility where he can receive appropriate

treatment and counseling. After the Warden responded to the petition and sought its

dismissal, the Magistrate Judge filed a Report and Recommendation, concluding that

Robertson was not entitled to use a habeas corpus action to challenge the conditions of

his confinement. The District Court agreed and denied the habeas corpus petition without

prejudice to Robertson’s right to reassert his claims in a properly filed civil rights action.

       Robertson appeals. We have jurisdiction pursuant to 28 U.S.C. §§ 1291. Our

Clerk advised him that the appeal was subject to summary action under Third Cir. LAR

27.4 and I.O.P. 10.6. Robertson was invited to submit argument in writing and he has

done so. In his submission, he again complains about conditions in the Special

Management Unit and his medical and psychological problems.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. The

District Court properly determined that habeas corpus review is available only where the

deprivation of constitutional rights impacts the fact or length of the prisoner’s detention,

                                               2
Leamer v. Fauver, 288 F.3d 532 (3d Cir. 2002). Robertson’s claims do not meet this test.

Although he asked to be transferred to a hospital, he did not claim entitlement to a

speedier release from custody, nor was he challenging the legality of his present

incarceration. His allegations concerning deficient medical care in the SMU and other

conditions of his confinement do not “spell speedier release,” and thus do not lie at the

“‘the core of habeas corpus.’” Wilkinson v. Dotson, 544 U.S. 74, 82 (2005) (quoting

Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)). See also Leamer, 288 F.3d at 542-44.

       For the foregoing reasons, we will summarily affirm the District Court’s order

dismissing the habeas corpus petition without prejudice to Robertson’s right to reassert

his claims in a civil rights action following the exhaustion of his administrative remedies.




                                             3